Citation Nr: 1814549	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, posttraumatic stress disorder (PTSD), and depression.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2000 to December 2005.    

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since transferred to the RO in Winston-Salem, North Carolina.  

In January 2018, a video hearing was held before the undersigned.  A transcript of that hearing is of record.

The Board has re-characterized the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) to a claim of entitlement to an acquired psychiatric disorder, to include anxiety, PTSD, and depression.  This is based on diagnoses provided by two examiners.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).


FINDING OF FACT

The evidence supports a nexus between an in-service event and the Veteran's current diagnosis of an acquired psychiatric disorder, to include anxiety, posttraumatic stress disorder (PTSD), and depression.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include anxiety, posttraumatic stress disorder (PTSD), and depression, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Most importantly, two medical opinions support the existence of a current psychiatric disability that is linked to service.  A November 2011 VA medical opinion states that the Veteran's in-service stressors "are judged to be the primary source of [her] current anxiety disorder."  Similarly, a January 2018 private medical opinion states that the Veteran has PTSD and depressive disorder and that these disorders are at least as likely as not related to service.  Moreover, there is no dispute that the Veteran served as a supply sergeant in Iraq, and neither examiner disputes that the Veteran was exposed to enemy fire while in service.  Accordingly, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include anxiety, posttraumatic stress disorder (PTSD), and depression.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, posttraumatic stress disorder (PTSD), and depression, is granted.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


